Citation Nr: 0615707
Decision Date: 05/31/06	Archive Date: 09/01/06

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420


DOCKET NO.  04-22 450	)	DATE JUN 29 2006
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


ORDER

     The following corrections are made in a decision issued by the Board in this case on May 31, 2006:

Page 2, CONCLUSION OF LAW:

Delete:   December 13, 1991. 

Add:       October 6, 1991. 

Page 7, paragraph 3, second to last line:

Delete:   , December 31, 1991.

Add:       . As the claim was filed approximately two months after service separation, an effective date of October 6, 1991 is in order. 

Page 8, ORDER

Delete:   December 13, 1991

Add:       October 6, 1991




		
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans Appeals



Citation Nr: 0615707	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  04-22 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an earlier effective date for the grant of 
service connection for a left shoulder disability based on 
clear and unmistakable error in a May 1992 rating decision.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty from May 1986 to October 
1991. This matter comes on appeal from a January 2004 
decision by the Columbia VA Regional Office.

FINDINGS OF FACT

1.   A claim for VA compensation was received from the 
veteran on December 13, 1991; one of the conditions claimed 
was "shoulder that pops in and out of socket (happened in 
service)."

2.  Service connection for a left shoulder disability was 
denied by the RO in a decision in May 1992; complete service 
medical records were not available for review.

3.  A reopened claim was received from the veteran on May 13, 
1996.

4.  Service connection for residuals of left shoulder 
dislocation was granted in a rating decision in August 2000, 
effective May 13, 1996; evidence considered included service 
medical records.


CONCLUSION OF LAW

The grant of service connection for a left shoulder 
disability warrants an effective date of December 13, 1991. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.104, 3.159, 3.303, 3.400 (2005).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim, or something to the effect that the 
claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth 
element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).   

During the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those 
five elements include:  1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 
5) effective date of the disability.  The Court held 
that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence 
not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was 
not provided with notice of the type of evidence necessary 
to establish an effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on 
this element, the Board finds that this constitutes harmless 
error based on the disposition of the current appeal.  The 
RO will address the notice defect with respect to the rating 
and effective date elements when effectuating the award.  


Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Under 38 C.F.R. § 3.105(a), a prior final decision on VA 
benefits must be reversed or amended when evidence 
establishes CUE. See also 38 U.S.C. § 5109A.  For CUE to 
exist:

(1) "[e]ither the correct facts, as they were known 
at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were 
incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not 
been made, would have manifestly changed the 
outcome at the time it was made," and (3) a 
determination that there was CUE must be based on 
the record and law that existed at the time of the 
prior adjudication in question.

Damrel v. Brown, 6 Vet.App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet.App. 310, 313-14 (1992) (en banc)); see 
also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

When a veteran raises a CUE claim, it is not enough that he 
recite the phrase "clear and unmistakable error"; he must 
allege with specificity the nature of the error that occurred 
in the prior decision and give reasons why it would have been 
clear to any reasonable person that the proper outcome would 
be favorable to him.  See Fugo v. Brown, 6 Vet.App. 40, 44 
(1993).  The Court of Appeals for Veterans Claims has held 
that a claim of CUE "is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error." Id. at 43. A determination that there was CUE 
must be based on the record and the law that existed at the 
time of the prior decision. Russell, 3 Vet.App. at 314.

38 C.F.R. § 3.104(a):
The decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on evidence on file at the time VA issues 
written notification in accordance with 38 U.S.C. 5104.  A 
final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in §3.105 and 
§3.2600 of this part. 

38 C.F.R. § 3.400:
(q) (2) Service department records. To agree with evaluation 
(since it is considered these records were lost or mislaid) 
or date of receipt of claim on which prior evaluation was 
made, whichever is later, subject to rules on original claims 
filed within 1 year after separation from service.

38 C.F.R. § §3.156  New and material evidence:
(a) A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence. New evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  (Authority: 38 U.S.C. 501, 
5103A(f), 5108)

(c) Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction. This comprehends official service 
department records which presumably have been misplaced and 
have now been located and forwarded to the Department of 
Veterans Affairs. Also included are corrections by the 
service department of former errors of commission or omission 
in the preparation of the prior report or reports and 
identified as such. The retroactive evaluation of disability 
resulting from disease or injury subsequently service 
connected on the basis of the new evidence from the service 
department must be supported adequately by medical evidence. 
Where such records clearly support the assignment of a 
specific rating over a part or the entire period of time 
involved, a retroactive evaluation will be assigned 
accordingly except as it may be affected by the filing date 
of the original claim.


Analysis

The veteran contends in essence that an earlier effective 
date is warranted for the grant of service connection for a 
left shoulder disability based on clear and unmistakable 
error in a May 1992 rating decision. In reaching its decision 
the Board has considered all of the pertinent evidence of 
record, to include service medical records, the transcript of 
a personal hearing held before the undersigned in September 
2005, and the reports of VA examinations conducted in January 
1992 and April 1999.

A claim for VA compensation was received from the veteran on 
December 13, 1991; one of the conditions claimed was 
"shoulder that pops in and out of socket (happened in 
service)."  He was accorded a VA examination in January 
1992, at which time clinically the left shoulder was normal, 
although the veteran's history of dislocations was noted by 
the examiner. Service connection for a left shoulder 
disability was denied by the RO in a decision in May 1992; it 
was held that available service medical records made no 
mention of a shoulder condition and that no shoulder 
condition had been shown on examination. In the opinion of 
the Board, the May 1992 rating decision was a reasonable 
exercise of rating judgment given the facts available for 
consideration. Consequently, that rating decision was not 
clearly and unmistakably erroneous. 38 C.F.R. § 3.105; 
Damrel.

At some point subsequent to the May 1992 rating decision, 
copies of additional service medical records were added to 
the record confirming that the veteran had received treatment 
in service for dislocations of the left shoulder. Based on 
these records, as well as the report of an April 1999 VA 
examination and VA treatment records, service connection for 
residuals of left shoulder dislocation was granted in a 
rating decision in August 2000, effective May 13, 1996, the 
date of receipt of the veteran's reopened claim.

As a general rule, the effective date of an award of service 
connection based on new and material evidence will be set as 
the date of receipt of the new claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(1).  Where 
the new and material evidence consists of a supplemental 
report from the service department, however, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction. This comprehends official service 
department records which presumably have been misplaced and 
have now been located and forwarded to the Department of 
Veterans Affairs. 38 C.F.R. §§ 3.156, 3.400(q)(2). That 
appears to be the situation in this case. Had the pertinent 
service medical records been available to the VA examiner in 
January 1992 and to the RO in May 1992, a basis would have 
been existent for a grant of service connection for recurrent 
left shoulder dislocations. Although no abnormal left 
shoulder pathology was evident in January 1992, as the April 
1999 VA examiner explained, appearances can be normal until 
the dislocation occurs. As the veteran received reported and 
sought medical care for left shoulder dislocations in service 
and filed a claim indicating recurrent episodes, his 
disability clearly was chronic and certainly warranted 
service connection as of his initial claim, December 13, 
1991. The benefit of the doubt is resolved in the veteran's 
favor. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.104, 3.303, 
3.400.

ORDER

An effective date of December 13, 1991 for the grant of 
service connection for a left shoulder disability is granted.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


